             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00220-MR


RANDY W. BARKLEY, Individually     )
and as the Executor of the Estate of
                                   )
Rita W. Barkley, Deceased,         )
                                   )
                     Plaintiff,    )
                                   )
          vs.                      )           ORDER
                                   )
4520 CORP., INC., Individually and )
as Successor-in-Interest to        )
Benjamin F. Shaw Company, et al.,  )
                                   )
                     Defendants.   )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss BW-IP, Inc. and Its Wholly-Owned Subsidiaries Only [Doc. 232].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 232] is GRANTED, and all the Plaintiff’s claims against the

Defendant BW-IP, Inc., and its wholly-owned subsidiaries are hereby

DISMISSED WITH PREJUDICE.
                       Signed: June 15, 2021


     IT IS SO ORDERED.




       Case 1:20-cv-00220-MR Document 236 Filed 06/15/21 Page 1 of 1
